UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7302



PAUL W. JONES,

                                             Plaintiff - Appellant,


          versus


MELANIE   LASSITER,  R.N.;  GADDY  LASSITER,
Doctor; S. KNIGHT, Medical Administrator;
WILLIE SCOTT, Warden; WACKENHUT CORRECTIONAL
CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-897-5-F)


Submitted:   March 19, 2004                 Decided:   July 28, 2004


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Paul W. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Paul W. Jones appeals the district court’s order denying

his motions for change of venue and for reconsideration of its

previous order dismissing Jones’s 42 U.S.C. § 1983 (2000) complaint

for failure to state a claim.           We have reviewed the record and find

no reversible error.           Accordingly, we affirm the district court’s

order denying the requested change of venue and reconsideration.

See Jones v. Lassiter, No. CA-02-897-5-F (E.D.N.C. filed Aug. 6,

2003 & entered Aug. 11, 2003).             To the extent that Jones seeks to

appeal the court’s order dismissing his § 1983 action, his notice

of appeal is untimely. The court’s order dismissing Jones’s § 1983

action was entered on its docket on June 26, 2003.                 Jones’s notice

of appeal was filed, at the earliest, on August 18, 2003, which was

beyond    the    thirty-day      appeal    period.     See   Fed.    R.   App.    P.

4(a)(1)(A).       Therefore, to the extent that Jones seeks to appeal

the district court’s order dismissing his § 1983 action, we dismiss

his appeal as untimely. We dispense with oral argument because the

facts    and    legal    contentions      are   adequately   presented     in    the

materials       before   the    court     and   argument   would    not   aid    the

decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        - 2 -